Exhibit 10.44
willis
February xx, 2011
Dear
I am pleased to inform you that you will receive a bonus in the total amount of
[amount], less legally required withholdings. This amount will be distributed to
you in two portions: (a) a payment in the amount of $                     , to
be distributed to you on the date that Willis1 normally distributes annual bonus
payments to its associates and (b) in a Willis Retention Award payment in the
amount of $                     , less legally required withholdings. The Award
is subject to the following terms and conditions:

•   You must be employed by Willis on the date that the Willis Retention Award
would normally be distributed to be eligible to receive such payment and you
must have signed and returned this letter as indicated below.   •   If your
employment with Willis ends prior to December 31, 2013 for any reason other than
your incapacity to work due to your permanent disability (as “disability” or a
substantially similar term is defined within an applicable Willis long term
disability plan/policy), death, your redundancy (as redundancy is determined by
Willis in accordance with its usual human resource administration practices) or
your retirement2, you will be obligated to repay to Willis a pro-rata portion of
the amount of the Willis Retention Award (the “Repayment Obligation”) — such
Repayment Obligation must be promptly satisfied, as more fully explained below.
The amount of your Repayment Obligation will be calculated by reducing the
amount of the Willis Retention Award by a sum equal to 1/36th of your Willis
Retention Award for each calendar month of employment you complete with Willis
after January 1, 2011.   •   By signing this letter, you irrevocably authorize
Willis (to the extent allowed by applicable law and at Willis’ discretion and
option) to withhold from any salary payments and/or other payment(s), as may be
due to you from Willis at the time of and/or after your employment ends, such
amount as necessary to satisfy, but not exceed, any Repayment Obligation you may
have to Willis at the end of your employment. If such withholding is
insufficient to satisfy such Repayment Obligation, or if Willis for any reason
does not make any such withholding, you agree to pay to Willis an amount equal
to your unsatisfied Repayment Obligation within 30 days of Willis’s written
request for such payment.   •   This letter shall be governed by the laws
applicable to the place in which you are assigned a regular office location by
Willis. If any provision of this letter is found to be invalid or unenforceable
by or under any applicable law, the other provisions shall remain in full force
and effect and shall not be invalidated.

To be eligible to receive the Willis Retention Award described above, please
sign and return one copy of this letter as outlined below. I will then take the
necessary steps to process your Willis Retention Award.
Sincerely,
Vic Krauze
Please sign, date and return this letter (retaining a copy for your records) to
Tina Secrist, Nashville, US Payroll at the following email address: Bonus
Agreement@willis.com, or Linda Robinson (Montreal, Canada Payroll) for
processing in the next available payroll run. If you do not sign and return this
letter before March 8, 2011, Willis reserves its rights, to the full extent
allowed by applicable law, to withdraw your Willis Retention Award. By signing
below, you provide your agreement to accept, abide by and be bound by the terms
and conditions above. The signing of this letter by the parties via facsimile
signatures shall be deemed the same as original signatures.

             
Signature:
      Date:    
 
           

«Full_First_Name» «Full_Surname» — «ID»
 

1   As used in this letter, “Willis” refers to that Willis legal entity by which
you are employed as of the date of this letter.   2   To the extent applicable
and practicable, “retirement” will be defined by either (i) your employment
agreement (i.e., if you are subject to an employment agreement which defines
retirement or a substantially similar term) or (ii) a written retirement policy
applicable to you as a Willis employee or (iii) by reference to the ending of
your employment at such mandatory age as may apply in the applicable employment
jurisdiction or (iv) as may be determined by Willis in its absolute discretion.





--------------------------------------------------------------------------------



 



willis
Today’s Date
Dear Name,
I am pleased to inform you that you will receive a Willis Retention Award
payment in the amount of «Willis_Award_Amount_1», less legally required
withholdings. The Award is subject to the following terms and conditions:

•   You must be employed by Willis1 on the date that the Willis Retention Award
would normally be distributed to be eligible to receive such payment and you
must have signed and returned this letter as indicated below.   •   If your
employment with Willis ends prior to December 31, 2013 for any reason other than
your incapacity to work due to your permanent disability (as “disability” or a
substantially similar term is defined within an applicable Willis long term
disability plan/policy), death your redundancy (as redundancy is determined by
Willis in accordance with its usual human resource administration practices, or
your retirement2, you will be obligated to repay to Willis a pro-rata portion of
the amount of the Willis Retention Award (the “Repayment Obligation”) — such
Repayment Obligation must be promptly satisfied, as more fully explained below.
The amount of your Repayment Obligation will be calculated by reducing the
amount of the Willis Retention Award by a sum equal to 1/36th of your Willis
Retention Award for each calendar month of employment you complete with Willis
after January 1, 2011.   •   By signing this letter, you irrevocably authorize
Willis (to the extent allowed by applicable law and at Willis’s discretion and
option) to withhold from any salary payments and/or other payment(s), as may be
due to you from Willis at the time of and/or after your employment ends, such
amount as necessary to satisfy, but not exceed, any Repayment Obligation you may
have to Willis at the end of your employment. If such withholding is
insufficient to satisfy such Repayment Obligation, or if Willis for any reason
does not make any such withholding, you agree to pay to Willis an amount equal
to your unsatisfied Repayment Obligation within 30 days of Willis’s written
request for such payment.   •   This letter shall be governed by the laws
applicable to the place in which you are assigned a regular office location by
Willis. If any provision of this letter is found to be invalid or unenforceable
by or under any applicable law, the other provisions shall remain in full force
and effect and shall not be invalidated.

To be eligible to receive the Willis Retention Award described above, please
sign and return one copy of this letter as outlined below. I will then take the
necessary steps to process your Willis Retention Award.
Sincerely,
Vic Krauze
Please sign, date and return this letter (retaining a copy for your records) to
Tina Secrist, Nashville, US Payroll at the following email address: Bonus
Agreement@willis.com, or Linda Robinson (Montreal, Canada Payroll) for
processing in the next available payroll run. If you do not sign and return this
letter before March 8, 2011, Willis reserves its rights, to the full extent
allowed by applicable law, to withdraw your Willis Retention Award. By signing
below, you provide your agreement to accept, abide by and be bound by the terms
and conditions above. The signing of this letter by the parties via facsimile
signatures shall be deemed the same as original signatures.

             
Signature:
      Date:    
 
           

«Full_First_Name» «Surname» — «ID»
«Division», «TL5», «TL6», «Location_Description»
 

1   As used in this letter, “Willis” refers to that Willis legal entity by which
you are employed as of the date of this letter.   2   To the extent applicable
and practicable, “retirement” will be defined by either (i) your employment
agreement (i.e., if you are subject to an employment agreement which defines
retirement or a substantially similar term) or (ii) a written retirement policy
applicable to you as a Willis employee or (iii) by reference to the ending of
your employment at such mandatory age as may apply in the applicable employment
jurisdiction or (iv) as may be determined by Willis in its absolute discretion.





--------------------------------------------------------------------------------



 



willis
February xx, 2011
Dear
I am pleased to inform you that you will receive a bonus in the total amount of
[amount], less legally required withholdings. This amount will be distributed to
you in two portions: (a) a payment in the amount of $                     , to
be distributed to you on the date that Willis1 normally distributes annual bonus
payments to its associates and (b) in a Willis Retention Award payment in the
amount of $                     , less legally required withholdings. The Award
is subject to the following terms and conditions:

•   You must be employed by Willis on the date that the Willis Retention Award
would normally be distributed to be eligible to receive such payment and you
must have signed and returned this letter as indicated below.   •   If your
employment with Willis ends prior to December 31, 2012 for any reason other than
your incapacity to work due to your permanent disability (as “disability” or a
substantially similar term is defined within an applicable Willis long term
disability plan/policy), death, your redundancy (as redundancy is determined by
Willis in accordance with its usual human resource administration practices) or
your retirement2, you will be obligated to repay to Willis a pro-rata portion of
the amount of the Willis Retention Award (the “Repayment Obligation”) — such
Repayment Obligation must be promptly satisfied, as more fully explained below.
The amount of your Repayment Obligation will be calculated by reducing the
amount of the Willis Retention Award by a sum equal to 1/24th of your Willis
Retention Award for each calendar month of employment you complete with Willis
after January 1, 2011.   •   By signing this letter, you irrevocably authorize
Willis (to the extent allowed by applicable law and at Willis’ discretion and
option) to withhold from any salary payments and/or other payment(s), as may be
due to you from Willis at the time of and/or after your employment ends, such
amount as necessary to satisfy, but not exceed, any Repayment Obligation you may
have to Willis at the end of your employment. If such withholding is
insufficient to satisfy such Repayment Obligation, or if Willis for any reason
does not make any such withholding, you agree to pay to Willis an amount equal
to your unsatisfied Repayment Obligation within 30 days of Willis’s written
request for such payment.   •   This letter shall be governed by the laws
applicable to the place in which you are assigned a regular office location by
Willis. If any provision of this letter is found to be invalid or unenforceable
by or under any applicable law, the other provisions shall remain in full force
and effect and shall not be invalidated.

To be eligible to receive the Willis Retention Award described above, please
sign and return one copy of this letter as outlined below. I will then take the
necessary steps to process your Willis Retention Award.
Sincerely,
Vic Krauze
Please sign, date and return this letter (retaining a copy for your records) to
Tina Secrist, Nashville, US Payroll at the following email address: Bonus
Agreement@willis.com, or Linda Robinson (Montreal, Canada Payroll) for
processing in the next available payroll run. If you do not sign and return this
letter before March 8, 2011, Willis reserves its rights, to the full extent
allowed by applicable law, to withdraw your Willis Retention Award. By signing
below, you provide your agreement to accept, abide by and be bound by the terms
and conditions above. The signing of this letter by the parties via facsimile
signatures shall be deemed the same as original signatures.

             
Signature:
      Date:    
 
           

«Full_First_Name» «Full_Surname» — «ID»
 

1   As used in this letter, “Willis” refers to that Willis legal entity by which
you are employed as of the date of this letter.   2   To the extent applicable
and practicable, “retirement” will be defined by either (i) your employment
agreement (i.e., if you are subject to an employment agreement which defines
retirement or a substantially similar term) or (ii) a written retirement policy
applicable to you as a Willis employee or (iii) by reference to the ending of
your employment at such mandatory age as may apply in the applicable employment
jurisdiction or (iv) as may be determined by Willis in its absolute discretion.

